MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 8-K of Bright Screens, Inc. of our report dated March 29, 2009 on our audit of the financial statements of PrismOne Group, LLC. as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the years then ended. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada June 19, 6490 West Desert Inn Road,
